Citation Nr: 0405204	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a clothing allowance for the year 2001.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to April 
1993.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a July 2001 determination by the Chief of 
Prosthetic and Sensory Aids at the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's request for a 
clothing allowance for the year 2001.  

The Board notes that, in a statement received in June 2002, 
the veteran claimed entitlement to an annual clothing 
allowance for the years 1997 to 2000.  These claims are not 
included in the current appeal before the Board, and are 
referred to the RO for appropriate action.


REMAND

The veteran claims entitlement to a clothing allowance for 
the year 2001 based upon the wear and tear caused by two VA 
prescribed knee braces, a Don Joy brace and a Controller, for 
his service connected left and right knee disabilities.  The 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 would appear to apply for this benefit 
claim under Chapter 11.  See generally Barger v. Principi, 16 
Vet. App. 132 (2002).  The veteran's claim has not been 
developed pursuant to the VCAA provisions, and the case must 
be remanded accordingly.  

On remand, the Board notes that the RO last associated 
complete VA clinic records with the claims folder in May 
1996.  These records reflect that the veteran was scheduled 
for removal of hardware from his service connected right knee 
in April 1996, and that he was wearing his VA prescribed 
braces on both his service connected knees during periods of 
pain and physical activity.  The RO must associate with the 
claims folder the veteran's VA clinic records since May 1996.  
Additionally, the Board is of the opinion that the veteran 
should be afforded an appropriate examination to determine 
whether he actually uses the knee braces with sufficient 
consistency to wear out, tear or cause irreparable damage to 
clothing.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must provide the veteran notice 
which satisfies the requirements of 
38 U.S.C.A. § 5103, to include advising 
him to submit all evidence in his 
possession which may be relevant to his 
claim on appeal.  The RO must also review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, and 
5103A, as well as 38 C.F.R. § 3.159, are 
fully complied with and satisfied. 

2.  The RO must obtain the veteran's 
complete VA clinic records from the North 
Little Rock, Arkansas, VA Medical Center 
since May 1996.  The RO should also 
request the veteran to identify all 
evidence and/or evidence which may be 
relevant to his claim on appeal.

3.  Upon receipt of any additional 
records, the RO should schedule the 
veteran for an appropriate examination to 
determine whether he actually used the 
knee brace(s) in the year 2001 with 
sufficient consistency to wear out, tear 
or cause irreparable damage to his 
clothing.

4.  Thereafter, the Chief of Prosthetic 
and Sensory Aids should readjudicate the 
claim of entitlement to a clothing 
allowance for the year 2001.  If the 
benefit on appeal remains denied, the RO 
should furnish the veteran and his 
accredited representative, if any, a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



